Citation Nr: 1132702	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-40 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  For the appeal period prior to February 3, 2006, entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  For the period beginning on February 3, 2006, entitlement to a disability rating in excess of 50 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

The PTSD appeal comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 30 percent rating, effective June 25, 2004.  The Veteran continued to appeal for a higher disability rating.

In July 2008, the Board remanded the PTSD appeal for further development to the RO via the Appeals Management Center (AMC) in Washington, DC.  

In a subsequent rating decision in March 2009, the RO increased the PTSD disability rating to 50 percent, retroactively effective from February 3, 2006.  The Veteran has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  

At his recent VA examination in October 2008, the Veteran stated that he is currently receiving disability benefits from the Social Security Administration (SSA) for, in pertinent part, his "mood disorder."  The Veteran's statements raise a claim for a TDIU.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, another remand is required before the claims can be properly adjudicated.  

Pursuant to the Board's July 2008 remand, the RO/AMC was instructed to obtain and associate with the claims folder the medical records and decision relevant to the Veteran's SSA disability benefits claim (see SSA award letter dated in May 2005).  Although these records were requested and SSA information was received, they do not appear to be complete.  Significantly, the actual SSA decision and the medical records are not associated with the claims file, and these documents must be obtained since they may be relevant to the Veteran's claims.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2).  Accordingly, the Board finds that an additional attempt to secure the Veteran's complete SSA file is necessary.  

Moreover, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Mountain Home, Tennessee, were printed in August 2008.  All pertinent records since this date should be obtained and added to the claims file.  VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As indicated, a TDIU claim has been raised by the record.  The Veteran has not been provided with a proper duty-to-assist notice letter for his TDIU claim.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Finally, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  A VA examination in this regard has not yet been afforded to the Veteran.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him as to how disability ratings and effective dates are assigned.   

2.  Afford the Veteran an opportunity to identify any additional clinical records, such as non-VA clinical records, or non-clinical records, such as statements from supervisors or fellow employees, that might substantiate his TDIU claim.  

3.  Obtain and associate with the claims folder, any pertinent, outstanding outpatient treatment records from the Mountain Home, Tennessee, VAMC since August 2008.   
Additionally, ensure that the Veteran has not been treated by any other local VAMCs.

4.  Specifically request and obtain the Veteran's SSA decision pertinent to the May 2005 Notice of Award, including copies of the medical records relied upon concerning that claim.  Should any additional records be received on a disc, ensure that the additional evidence be printed for inclusion in the Veteran's claims file.

If no additional SSA evidence is available, a written statement to that effect should be requested for incorporation into the record.

5.  After obtaining the above records, schedule the Veteran for an appropriate VA examination in connection with his TDIU claim.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address of record.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  This notice must be documented in the claims file.

The examiner is asked to opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities (PTSD; bilateral hearing loss; tinnitus; Type II diabetes mellitus; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left lower extremity; peripheral neuropathy of the right lower extremity; and erectile dysfunction) either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  
Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.
Thereafter, the case should be returned to the Board, if in order.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


